Citation Nr: 9931800	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability characterized as degenerative joint 
disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability characterized as degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a January 1997 decision, the RO denied an 
evaluation in excess of 20 percent for a right knee 
disability and proposed to reduce the 20 percent evaluation 
assigned for the veteran's left knee disability to 10 
percent.  In a decision of July 1997, the RO effectuated the 
reduction, effective October 1, 1997.  However, in an April 
1998 decision, the Board found that the reduction had been 
based on an inadequate examination and restored the 
20 percent evaluation for the left knee disability.  The 
Board then remanded the issues of entitlement to evaluations 
in excess of 20 percent for left and right knee disabilities 
for further development.  As all actions requested in that 
remand have been accomplished, to the extent possible, the 
Board will proceed to address the issues herein below.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects 
that the veteran's right knee disability is manifested by no 
more than moderate impairment due to limitation of motion, 
degenerative changes and complaints of pain and functional 
loss, without current evidence of ligamentous laxity, 
anterior drawer sign or positive Lachman.

2.  The competent and probative evidence of record reflects 
diagnostic evidence of degenerative changes of the left knee 
resulting in limitation of extension to 10 degrees due to 
structural limitation and not pain.   

3.  The competent and probative evidence of record reflects 
that the veteran's left knee disability is manifested by no 
more than minimal laxity, resulting in at most a moderate 
impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (1999); 
VAOPGCPREC 23-97 (July 1, 1997).

2.  The criteria for a rating in excess of 20 percent based 
on laxity of the veteran's left knee under Diagnostic Code 
5257 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for a separate rating of 10 percent based on 
degenerative changes and a limitation of left knee motion 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5261 (1999); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.
Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating for knee impairment when 
there is slight recurrent subluxation or lateral instability, 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).

Factual Background

By way of history, in a rating decision dated in December 
1971, the RO established service connection for a left knee 
disability and assigned a zero percent rating, effective 
March 18, 1971.  Such was based on the service medical 
records and a VA examination conducted in October 1971.  In 
October 1976, the RO awarded service connection for a right 
knee disability, and assigned a temporary 100 percent 
convalescence rating from June 29, 1975, and a 10 percent 
schedular evaluation effective November 1, 1975.  Such was 
based on review of evidence including service records and a 
VA examination report dated in April 1976.  Subsequent to a 
VA examination, the RO, in a decision of January 1980, 
increased the evaluation assigned for the veteran's left knee 
to 10 percent, effective June 26, 1979.  In a February 1991 
rating decision, the RO increased the evaluation assigned for 
the veteran's right knee disability to 20 percent, effective 
December 17, 1990, based on consideration of a private 
medical evaluation and VA examination conducted in January 
1991.  

Reports of magnetic resonance imaging (MRI) conducted in June 
1994 reflect ligament tears in each knee, as well as evidence 
of degenerative joint disease/arthritis in each knee.  In 
connection with a VA examination conducted in July 1994, the 
veteran complained of bilateral knee pain upon prolonged 
standing or if in one position for a long time.  The veteran 
stated that the pain was worse with activity and relieved by 
rest.  There was no evidence of swelling, deformity, 
subluxation, lateral instability, non-union with loose 
motion, or malunion.  The veteran demonstrated bilateral knee 
motion from zero degrees extension to 100 degrees flexion.  
In a rating decision dated in December 1994, the RO increased 
the evaluation assigned for the veteran's left knee 
disability to 20 percent, effective June 13, 1994.  At that 
time the right knee disability was rated under Diagnostic 
Code 5257 and the left knee, previously rated under 
Diagnostic Code 5010, was now rated under Diagnostic Code 
5257-5010. The RO noted that in addition to arthritis changes 
for which the veteran was being rated he now had documented 
ligamentous involvement/tear and that the additional 
symptomatology warranted an increase from 10 to 20 percent. 

In August 1996, the RO received correspondence in which the 
veteran requested evaluations in excess of 20 percent for 
both knees, to include convalescence rating subsequent to 
right knee surgery.  Records of surgery are included in the 
claims file.  Follow-up outpatient records dated from August 
to November 1996 document complaints of right knee pain and 
stiffness, as well as episodes of locking.  A VA examination 
was conducted in December 1996.  There was evidence of slight 
right knee swelling, painful twisting motion and a tendency 
of the right knee to give way.  There was no evidence of 
deformity.  The veteran demonstrated right knee flexion to 70 
degrees, with full extension.  Left knee flexion was to 140 
degrees, with full extension.  In a December 1996, rating 
decision, the RO granted a temporary 100 percent evaluation 
from August 8, 1996 to September 30, 1996, with the 
20 percent evaluation for the right knee disability resuming 
thereafter.  

In a January 1997 rating decision the RO noted that the 
veteran had a moderate right knee disability, although 
moderate subluxation or instability had not been shown.  

Reports of an MRI conducted in March 1997 reflect impressions 
of left knee patellar chondromalacia, medial and lateral 
joint compartment osteoarthritic changes, patella-femoral 
joint osteoarthritic changes, and a lateral meniscal tear.  
Pertinent to the right knee, MRI revealed post-operative and 
post-traumatic changes related to the medial collateral 
ligament and medial femoral condyle, suspected chronic 
anterior collateral ligament tear, extensive lateral meniscal 
tear, medial meniscus possible horizontal cleavage tear, 
lateral joint compartment osteoarthritic changes, and a 
patellar tendon injury of the right knee.

In November 1997, the veteran testified at a Travel Board 
hearing.  He reported that he had used sick leave for his 
knee problems as they prevented him from working as an auto 
mechanic at Virginia Power.  He complained of knee 
instability and indicated that he wore a left knee brace.  He 
also reported having some right knee swelling and indicated 
he was taking Naprosyn for bilateral knee pain.  Transcript.  

VA records indicate that the veteran underwent arthroscopic 
examination and surgery of the left knee in February 1998.  
In a statement received in February 1998, the veteran argued 
that his right and left knee problems were causing him to 
lose "countless hours" from employment.  

The claims file contains a report of fee-basis examination, 
dated in February 1999.  The veteran complained of aching 
pain in both knees when standing and using stairs.  He 
reported that he had "giving way" of the right knee, but 
denied any locking of either knee.  He stated that he 
experienced bilateral knee effusions, more severe on the 
right.  He denied taking any medications for his problem.  
The veteran had a normal gait and stance at the time of 
examination.  There was no evidence of effusion bilaterally.  
The examiner noted arthroscopic scars, without notation of 
such being symptomatic.  The veteran had right knee motion 
from 10 degrees extension to 124 degrees flexion.  He had 
left knee motion from 10 degrees extension to 138 degrees 
flexion.  The examiner stated that such was structurally 
limited and not limited by pain.  There was evidence of left 
knee medial laxity, described as minimal.  There was no 
evidence of right knee ligamentous laxity and no evidence of 
anterior drawer of either knee or positive Lachman's.  There 
was subpatellar crepitus of each knee.  McMurray's test was 
negative, bilaterally.  X-rays showed degenerative changes of 
both knees.  The examiner commented that additional surgeries 
could be anticipated and that the veteran's symptoms limited 
his ability to walk any significant distance and compromised 
stair climbing and descending, kneeling and squatting 
abilities.  

In an addendum dated in March 1999, the examiner stated that 
there were no abnormal color or temperature changes of the 
knees at the time of examination.  The examiner further 
stated that the veteran demonstrated totally symmetrical 
muscle masses of the thigh and calf and there was no swelling 
or atrophy of either side, and no weakness or incoordination 
observed.  The examiner stated that a sedentary occupation 
would be reasonably well-tolerated, but that ladder climbing 
was inappropriate and that stair climbing was limited.  

An April 1998 rating decision notes that the 20 percent 
rating assigned for the left knee disability under Diagnostic 
Code 5257-5010 is predicated on recurrent subluxation or 
lateral instability of the knee.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  There is no indication that there are additional 
records which have not been obtained and which would be 
pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

As set out in the introduction portion of this decision, 
after the RO's reduction of the veteran's left knee 
disability evaluation, that rating was restored and he is 
currently in receipt of separate 20 percent evaluations for 
each knee.  Those evaluations are assigned under 38 C.F.R. 
§ 4.17a, Diagnostic Code 5010-5257.  38 C.F.R. § 4.27 (1999) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

The ratings for the veteran's left and right knee 
disabilities reflect a hyphenated code of 5257-5010 but are 
actually based on knee impairment due to recurrent 
subluxation or lateral instability.  The 20 percent rating in 
effect for each knee contemplates moderate knee impairment 
manifested by recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71, Diagnostic Code 5257.  A higher evaluation 
of 30 percent is warranted where there is severe knee 
impairment with recurrent subluxation or lateral instability.  
In this case, the most recent examination revealed only 
minimal medial laxity of the left knee, no evidence of right 
knee ligamentous laxity, and no evidence of positive anterior 
drawer sign of either knee.  The Board further notes that 
examination in June 1994 revealed no evidence of subluxation, 
lateral instability, non-union with loose motion or malunion.  
Although outpatient records dated from August to November 
1996 document complaints of right knee locking, and a VA 
examination conducted in December 1996 showed that the right 
knee tended to give way, there is no contemporary evidence of 
such and no opinion that the veteran's right knee impairment 
due to instability/subluxation was ever severe.  Examination 
subsequent to right knee surgery shows no right knee 
instability and current examination reveals only minimal left 
knee instability.  

In sum, the most probative evidence, that is, the most 
current report of examination, shows only minimal left knee 
laxity, and no right knee laxity.  Such findings are not 
consistent with assignment of even a compensable evaluation 
under Diagnostic Code 5257 with respect to the right knee, 
and are consistent only with assignment of a 10 percent 
evaluation for the left knee, based on mild 
subluxation/laxity.  

The Board also notes application of  38 C.F.R. §§ 4.40, 4.45, 
4.59.  Despite the veteran's complaints, at the time of 
examination in February 1999, he walked with a normal gait 
and there was opined to be no evidence of effusion, color or 
temperature changes, atrophy, swelling, weakness or 
incoordination, bilaterally.  In fact, the examiner 
specifically commented that the veteran's bilateral knee 
motion was structurally limited and not limited by pain.  To 
the extent that the examiner recognized that the veteran was 
functionally limited in some activities due to his knee 
symptoms, such is contemplated in the currently assigned 20 
percent evaluations based, on "other impairment" of the 
knee.  In short, the competent and probative evidence does 
not reflect that the veteran is additionally limited by pain 
or other factors under 38 C.F.R. §§ 4.40, 4.45, 4.59 to 
warrant assignment of a higher evaluation for either the left 
or right knee.

Lastly, the Board notes that the rules of pyramiding do not 
forbid assignment of separate evaluations based on different 
functions.  The veteran has been diagnosed with arthritis and 
demonstrates some limitation of flexion and extension of the 
both knees.  He complains of knee instability as well.  Thus, 
VAOPGCPREC 23-97 is for consideration.  Since the veteran's 
left knee could be extended to only 10 degrees, the 
requirements for a 10 percent rating for limitation of 
flexion are met.  Thus, as there is diagnostic evidence of 
left knee arthritis, a separate 10 percent evaluation, but no 
higher, is warranted under Diagnostic Code 5010-5061, in 
addition to the 20 percent already awarded under Diagnostic 
Code 5257 for the veteran's left knee.  However, inasmuch the 
competent contemporary evidence does not reflect objective 
evidence of right knee laxity, a separate rating for 
arthritis of that knee is not warranted.  VAOPGCPREC 23-97.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis such as neurologic 
impairment, symptomatic scarring or other compensable and 
distinct symptomatology upon which to assign a higher 
disability evaluation.  See 38 C.F.R. § 4.14, 4.118, 4.124a 
(1999).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected knee disorders are causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Board notes 
the veteran's argument that due to surgeries and symptoms he 
has missed time from work.  However, he has continued to 
work.  In that regard, the Board emphasizes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
(emphasis added).  That provision speaks directly to the 
facts of this case.  Factors such as missing time from work 
due to surgery, treatment or flare-ups, or requiring periodic 
medical attention are clearly contemplated in the Schedule 
and provided for in the schedular evaluations currently 
assigned to the veteran's knees.  What the veteran has not 
shown in this case is that his left or right knee disability 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.



ORDER

A separate evaluation of 10 percent for degenerative 
arthritis with limited motion of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An evaluation in excess of 20 for left knee instability is 
denied.

An evaluation in excess of 20 percent for a right knee 
disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

